 



Ex. 10.3
JEFFERIES GROUP, INC.
2003 Incentive Compensation Plan
Restricted Stock Units Agreement
     This Restricted Stock Units Agreement (the “Agreement”) confirms the grant
on August 25, 2006 (the “Grant Date”) by Jefferies Group, Inc., a Delaware
corporation (the “Company”), to Brian P. Friedman (“Employee”) of Restricted
Stock Units (the “Units”), including rights to Dividend Equivalents as specified
herein, as follows:

     
Number granted:
  540,091 Units
 
   
How Units Vest:
  The Units will not vest and 100% of the Units will be immediately forfeited in
the event the Company’s net earnings for the fiscal year ending December 31,
2007 do not equal or exceed $25 million (the “Performance Criteria”)
 
   
 
  20% of the Units, if not previously forfeited, will vest on the date that the
Compensation Committee of the Board of Directors of the Company certifies that
the Performance Criteria has been met and 20% of the Units, if not previously
forfeited, will vest on each of August 25, 2008, August 25, 2009, August 25,
2010 and August 25, 2011, provided that Employee continues to be employed by the
Company or a subsidiary on each vesting date (each, a “Stated Vesting Date”).
 
   
 
  In addition, if not previously forfeited, the Units will become vested earlier
upon the occurrence of certain events relating to Termination of Employment to
the extent provided in Section 4 of the Terms and Conditions of Restricted Stock
Units attached hereto (the “Terms and Conditions”). The terms “vest” and
“vesting” mean that the Units have become non-forfeitable, except for
forfeitures specified under Section 7.4 of the Plan and except for forfeitures
provided in Section 4 of the Terms and Conditions. If Employee has a Termination
of Employment prior to the Stated Vesting Date and the Units are not otherwise
deemed vested by that date, the Units will be immediately forfeited except as
otherwise provided in Section 4 of the Terms and Conditions.
 
   
Settlement:
  Settlement of vested Units will occur on October 25, 2011, or as promptly as
possible upon the death or Disability of Employee or Termination of Employment
by the Company not for Cause following a Change in Control, except settlement
shall be deferred in certain cases in accordance with Section 8(a) of the Terms
and Conditions (the “Settlement Date”). Units granted hereunder will be settled
by delivery of one Share for each Unit being settled (together with any cash or
Shares resulting from Dividend Equivalents). Any settlement required to be made
“promptly” under this Agreement shall in all cases be made not later than
60 days after the event that triggers such settlement.

     The Units are subject to the terms and conditions of the 2003 Incentive
Compensation Plan (the “Plan”), and this Agreement, including the Terms and
Conditions attached hereto. The number of Units, the kind of shares deliverable
in settlement of Units, and other terms relating to the Units are subject to
adjustment in accordance with Section 5 of the Terms and Conditions and
Section 5.3 of the Plan.
     Employee acknowledges and agrees that (i) Units are nontransferable, except
as provided in Section 3 of the Terms and Conditions and Section 9.2 of the
Plan, (ii) Units, and certain amounts of gain

 



--------------------------------------------------------------------------------



 



realized upon settlement of Units, are subject to forfeiture, whether during
employment or following a Termination of Employment, in the event Employee fails
to meet applicable requirements relating to non-solicitation, confidentiality,
and related matters with respect to the Company and its subsidiaries and
affiliates (together, “Group,” and each entity included in Group being a “Group
Entity”), as set forth in Section 7.4 of the Plan and (iii) sales of shares
delivered in settlement of Units will be subject to the Company’s policies
regulating trading by employees if the recipient is then an employee of the
Company.
     IN WITNESS WHEREOF, JEFFERIES GROUP, INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

     
Employee
  JEFFERIES GROUP, INC.
/s/ Brian P. Friedman
  /s/ Roland T. Kelly
 
   
Brian P. Friedman
  Roland T. Kelly
 
  Assistant Secretary

2



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     The following Terms and Conditions apply to the Units granted to Employee
by JEFFERIES GROUP, INC. (the “Company”), and Units (if any) resulting from
Dividend Equivalents, as specified in the Restricted Stock Units Agreement to
which these Terms and Conditions are attached (and of which these Terms and
Conditions form a part). Certain terms of the Units, including the number of
Units granted, vesting date(s) and Settlement Date, are set forth on the
preceding pages, referred to as the Cover Page in these Terms and Conditions.
The Cover Page and these Terms and Conditions are collectively referred to as
the “Agreement.”
     1. General. The Units are granted to Employee under the Company’s 2003
Incentive Compensation Plan (the “Plan”). A copy of the Plan and information
regarding the Plan, including documents that constitute the “Prospectus” for the
Plan under the Securities Act of 1933, can be viewed and printed out from the
Company’s secure Intranet website, www.corp.jefco.com (go to People Services,
then to Plan Documents). All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern, otherwise,
the terms of this document shall prevail. By accepting the grant of the Units,
Employee agrees to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), the rules and regulations under the Plan
adopted from time to time, and the decisions and determinations of the Company’s
Compensation Committee (the “Committee”) made from time to time, provided that
no such Plan amendment, rule or regulation or Committee decision or
determination shall materially and adversely affect the rights of the Employee
with respect to the Units.
     2. Account for Employee. The Company shall maintain a bookkeeping account
for Employee (the “Account”) reflecting the number of Units then credited to
Employee hereunder as a result of such grant of Units and any crediting of
additional Units to Employee pursuant to payments equivalent to dividends paid
on Common Stock under Section 5 hereof (“Dividend Equivalents”).
     3. Nontransferability. Until Units are settled in accordance with the terms
of this Agreement, Employee may not sell, transfer, assign, pledge, margin or
otherwise encumber or dispose of Units or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the Plan.
     4. Termination Provisions. The following provisions will govern the vesting
and forfeiture of the Units in the event of Employee’s Termination of Employment
and/or occurrence of a post-termination Forfeiture Event (as defined below),
unless otherwise determined by the Committee (subject to Section 9(a) hereof):
     (a) Death or Disability. In the event of Employee’s death or Termination of
Employment due to Disability (as defined below), all Units then outstanding, if
not previously vested, will immediately vest, and all Units (if not previously
settled) will be settled in accordance with the settlement terms set out on the
Cover Page, giving effect to any valid deferral election of Employee then in
effect. The foregoing notwithstanding, any distribution resulting from a
Disability that does not constitute an “unforeseeable emergency” under
Section 409A(a)(2)(B)(ii) of the Internal Revenue Code (the “Code”) or as to
which Employee became “Disabled” as defined under Code Section 409A(a)(2)(B)(i)
will be subject to the six-month delay rule in Section 8(a)(i), if applicable.
     (b) Retirement. In the event of Employee’s Retirement prior to January 31,
2008, Units not previously forfeited will be immediately forfeited. In the event
of Employee’s Retirement after January 31, 2008 and before December 31, 2008,
one-half of the Units not

 



--------------------------------------------------------------------------------



 



previously forfeited will be immediately forfeited and one-half of the Units not
previously forfeited will not then be forfeited; and in the event of Employee’s
Retirement after December 31, 2008, Units not previously vested shall not then
be forfeited; provided in both cases that Employee executes a settlement
agreement and release in such form as may be requested by the Company, but
thereafter all unvested Units shall be forfeited if there occurs a Forfeiture
Event prior to the Settlement Date. Upon such a Retirement, the then-outstanding
Units that are vested at the date of Termination (if not already settled) and
that become vested thereafter will be settled in accordance with the settlement
terms set out on the Cover Page, giving effect to any valid deferral election of
Employee then in effect. A “Forfeiture Event” shall be deemed to occur if,
following Employee’s Retirement, Employee renders services for any organization
or engages (either as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, or director) directly or indirectly, in any business which
is or becomes competitive with the Company, its subsidiaries or affiliates.
However, following Employee’s Retirement, Employee shall be free to purchase
stock or other securities of an organization or business so long as it is listed
upon a recognized securities exchange or traded over-the-counter and such
investment does not represent a greater than five percent equity interest in the
organization or business.
     (c) Involuntary Termination by the Company not for Cause (and not subject
to Section 4(d)). In the event of Employee’s Termination of Employment by the
Company not for Cause (other than a Termination not for Cause following a Change
in Control), Units not previously vested shall not then be forfeited provided
that Employee executes a settlement agreement and release in such form as may be
requested by the Company, but thereafter all unvested Units shall be forfeited
if there occurs a Forfeiture Event prior to the Settlement Date. Upon such a
Termination of Employment not for Cause, the then-outstanding Units that are
vested at the date of Termination (if not already settled) and that become
vested thereafter will be settled in accordance with the settlement terms set
out on the Cover Page, giving effect to any valid deferral election of Employee
then in effect. A “Forfeiture Event” shall be deemed to occur if, following
Employee’s Termination by the Company not for Cause, Employee renders services
for any organization or engages (either as owner, investor, partner,
stockholder, employer, employee, consultant, advisor, or director) directly or
indirectly, in any business which is or becomes competitive with the Company,
its subsidiaries or affiliates. However, following Employee’s Termination by the
Company not for Cause, Employee shall be free to purchase stock or other
securities of an organization or business so long as it is listed upon a
recognized securities exchange or traded over-the-counter and such investment
does not represent a greater than five percent equity interest in the
organization or business.
     (d) Termination Following a Change in Control. If, following a Change in
Control, Employee’s employment is terminated not for Cause by the Company or its
successor, all of the then-outstanding Units not vested at the date of
Termination will immediately vest and will be settled promptly thereafter,
subject to the six-month delay rule in Section 8(a)(i), if applicable. If a
Change in Control occurs followed by Termination of Employment by the Company
not for Cause and a determination is made by the Company pursuant to
Sections 280G and 4999 of the Code that a “golden parachute” excise tax will be
payable in connection with compensation to Employee hereunder, Employee’s right
to accelerated vesting of the Units upon the Change in Control, to the extent
such right results in “parachute payments” (as such term is defined in Code
Section 280G), shall be limited to the extent just necessary to avoid the excise
tax. This limitation shall be applied in a manner that maximizes the number of
Units as to which accelerated vesting can apply (or, stated conversely, any
limitation on acceleration of vesting shall apply first to those Units with the
lengthiest remaining vesting period, which Units would result in the highest
“parachute payments”).
     (e) Termination by Employee for any Reason or by the Company for Cause. In
the event of a Termination of Employment by the Employee for any reason (other
than due to

2



--------------------------------------------------------------------------------



 



Retirement, death or Disability) or by the Company for Cause, the portion of the
then-outstanding Units not vested at the date of Termination will be forfeited,
and the portion of the then-outstanding Units that is vested at the date of
Termination (if not already settled) will be settled on the Settlement Date
specified on the Cover Page unless forfeited pursuant to the provisions of
Section 7.4 of the Plan, except that any valid deferral election of Employee
shall be given effect.
     (f) Certain Definitions. The following definitions apply for purposes of
this Agreement, whether or not Employee has an employment agreement or other
agreement with the Company, or any of its subsidiaries or affiliates (the
Company and any subsidiary or affiliate each being a “Group Entity”) containing
the same or similar defined terms:
     (i) “Cause” means Employee’s:

      Neglect, failure or refusal to timely perform the duties of Employee’s
employment (other than by reason of a physical or mental illness or impairment),
or Employee’s gross negligence in the performance of his or her duties;        
Material breach of any agreements, covenants and representations made in any
employment agreement or other agreement with the Company or any of its
subsidiaries or affiliates or violation of internal policies or procedures as
are in effect as of the date such action is taken, including but not limited to
the Company’s Code of Ethics and Standards of Employee Conduct, as amended from
time to time;         Violation of any law, rule, regulation or by-law of any
governmental authority (state, federal or foreign), any securities exchange or
association or other regulatory or self-regulatory body or agency applicable to
Employee, the Company, its subsidiaries or affiliates or any material general
policy or directive of the Company, its subsidiaries or affiliates;        
Conviction of, or plea of guilty or nolo contendere to, a crime involving moral
turpitude, dishonesty, fraud or unethical business conduct, or any felony of any
nature whatsoever;         Failure to obtain or maintain any registration,
license or other authorization or approval that Employee is required to maintain
or that the Company, its subsidiaries or affiliates reasonably believes is
required in order for Employee to perform his or her duties, provided, however,
that Employee shall be given written notice of any such registration, license or
other authorization or approval that he or she is required to obtain and a
reasonable period of time to obtain such registration, license, or other
authorization or approval; or         Willful failure to execute a directive of
the board of directors of the Company or any of its subsidiaries or affiliates,
the Executive Committee of any of the Company’s subsidiaries or affiliates, or
Employee’s supervisor (unless such directive would result in the commission of
an act which is illegal or unethical) or commission of an act against the
directive of such Board, such Executive Committee or Employee’s supervisor.

3



--------------------------------------------------------------------------------



 



     (ii) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied after the Grant Date:

      Any person (as defined in section 3(a)(9) of the Securities Exchange Act
of 1934, as such term is modified in Section 13(d)), other than (i) an employee
plan established by the Company or any of its subsidiaries; or (ii) any group of
Company employees holding shares subject to agreements relating to the voting of
such shares becomes a beneficial owner, directly or indirectly, of more than 51%
of the voting stock of the Company;         The consummation of a merger or
consolidation of the Company with any other corporation or any other entity, or
the issuance of voting securities in connection with a merger or consolidation
of the Company, if the holders of the Company’s voting securities immediately
prior to such transaction hold in the aggregate less than a majority of the then
outstanding voting securities of the Company (or any successor company or
entity) entitled to vote generally in the election of the directors of the
Company (or such other company or entity) after such transaction;         The
sale or disposition by the Company of all or substantially all of its assets in
which one person or more than one person acting as a group acquires assets from
the Company that have a total gross fair market value equal to more than 50% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition; or         A change in the composition of
the Board of Directors of the Company such that individuals who, as of the date
of this agreement, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company; provided, however, that any individual
becoming a member of the Board of Directors of the Company subsequent to the
date of this agreement whose election, or nomination for election by the
shareholders of the Company, was approved by a vote of at least a majority of
the directors then constituting the Incumbent Board shall be considered as if
that individual were a member of the Incumbent Board.

     (iii) “Disability” means that Employee has commenced receipt of long-term
disability benefits under the Company’s long-term disability policy as in effect
at the date of Employee’s termination of employment.
     (iv) “Retirement” means retirement after attaining the age at which an
Employee’s age plus his years of service equals 62, provided, however, that
Employee has provided a minimum of seven and one-half years of service to the
Company, its subsidiaries or affiliates. For this purpose, years of service
shall be credited for each twelve month period beginning on the date of
Employee’s commencement of employment with the Company and on each anniversary
thereof during which the Employee was in active employment with the Company.
     (v) “Termination” or “Termination of Employment” means the event by which
Employee ceases to be employed by a Group Entity and immediately thereafter is
not employed by any other Group Entity.

4



--------------------------------------------------------------------------------



 



     5. Dividend Equivalents and Adjustments.
     (a) Dividend Equivalents. Subject to Section 5(d), Dividend Equivalents
will be credited on Units (other than Units that, at the relevant record date,
previously have been settled or forfeited) and deemed reinvested in additional
Units, to the extent and in the manner as follows:
     (i) Cash Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of cash, then a number of additional Units
shall be credited to Employee’s Account as of the last day of the calendar
quarter in which such dividend or distribution was paid equal to the number of
Units credited to the Account as of the record date for such dividend or
distribution multiplied by cash amount of the dividend or distribution paid on
each outstanding share of Common Stock at such payment date, divided by the Fair
Market Value of a share of Common Stock at the date of such crediting; provided,
however, that in the case of an extraordinary cash dividend or distribution the
Company may provide for such crediting at the dividend or distribution payment
date instead of the last day of the calendar quarter.
     (ii) Non-Common Stock Dividends. If the Company declares and pays a
dividend or distribution on Common Stock in the form of property other than
shares of Common Stock, then a number of additional Units shall be credited to
Employee’s Account as of the payment date for such dividend or distribution
equal to the number of Units credited to the Account as of the record date for
such dividend or distribution multiplied by the Fair Market Value of such
property actually paid as a dividend or distribution on each outstanding share
of Common Stock at such payment date, divided by the Fair Market Value of a
share of Common Stock at such payment date.
     (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares of
Common Stock, or there occurs a forward split of Common Stock, then a number of
additional Units shall be credited to Employee’s Account as of the payment date
for such dividend or distribution or forward split equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
or split multiplied by the number of additional shares of Common Stock actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding share of Common Stock.
     (b) Adjustments. The number of Units credited to Employee’s Account shall
be appropriately adjusted, in order to prevent dilution or enlargement of
Employee’s rights with respect to Units or to reflect any changes in the number
of outstanding shares of Common Stock resulting from any event referred to in
Section 5.3 of the Plan, taking into account any Units credited to Employee in
connection with such event under Section 5(a) hereof, and any performance
conditions relating to the Units may be likewise adjusted in the discretion of
the Committee.
     (c) Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which do
not result from a dividend or distribution on Shares in the form of cash shall
be subject to the same risk of forfeiture (including Section 7.4 of the Plan) as
applies to the granted Unit and, if not forfeited, will be settled at the same
time as the granted Unit. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which
result from an ordinary dividend or distribution on Shares in the form of cash
shall not be subject to forfeiture and will be settled at

5



--------------------------------------------------------------------------------



 



the same time as the granted Unit (or if the granted Unit is forfeited, then at
the time the granted Unit would have been settled if it were not forfeited).
Units which directly or indirectly result from Dividend Equivalents on or
adjustments to a Unit granted hereunder and which result from an extraordinary
dividend or distribution on Shares in the form of cash shall, unless otherwise
determined by the Company at the time of such extraordinary dividend or
distribution, be subject to the same risk of forfeiture (including additional
forfeiture terms of Section 7.4 of the Plan) as applies to the granted Unit and,
if not forfeited, will be settled at the same time as the granted Unit.
     (d) Changes to Manner of Crediting Dividend Equivalents. The provisions of
Section 5(a) notwithstanding, the Company may vary the manner and timing of
crediting dividend equivalents for administrative convenience, including, for
example, by crediting cash dividend equivalents rather than additional Units.
     6. Additional Forfeiture Provisions. Employee agrees that, by signing this
Agreement and accepting the grant of the Units, the forfeiture conditions set
forth in Section 7.4 of the Plan shall apply to all Units hereunder and to gains
realized upon the settlement of the Units.
     7. Employee Representations and Warranties and Release. As a condition to
any non-forfeiture of the Units at or after Termination of Employment and to any
settlement of the Units, the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, to make a representation and warranty that no
Forfeiture Event has occurred or is contemplated, and that otherwise the
requirements of Section 7.4(d) of the Plan and Section 7 above have been met,
and (ii) to execute a release of claims against the Company arising before the
date of such release, in such form as may be specified by the Company.
     8. Other Terms Relating to Units.
     (a) Deferral of Settlement; Compliance with Code Section 409A. Settlement
of any Unit, which otherwise would occur at the Settlement Date, will be
deferred in certain cases if and to the extent Employee is permitted to
participate in the Stock Option Gain and Stock Award Deferral Program or
otherwise permitted to defer the Units and Employee makes a valid deferral
election relating to the Units. Deferrals, whether elective or mandatory under
the terms of this Agreement, shall comply with requirements under Code
Section 409A. Deferrals will be subject to such other restrictions and terms as
may be specified by the Company prior to deferral. It is understood that Code
Section 409A and regulations thereunder may require any elective deferral to
comply with Section 409A(a)(4)(C). Other provisions of this Agreement
notwithstanding, under U.S. federal income tax laws and Treasury Regulations
(including proposed regulations) as presently in effect or hereafter
implemented, (i) a distribution in settlement of Units to Employee triggered by
a Termination of Employment will occur only if the Termination constitutes a
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i)
and, if at the time of such separation from service Employee is a “specified
employee” under Code Section 409A(a)(2)(B)(i) and a delay in distribution is
required in order that Employee will not be subject to a tax penalty under Code
Section 409A, such distribution in settlement of Units will occur at the date
six months after Termination of Employment; and (ii) any rights of Employee or
retained authority of the Company with respect to Units hereunder shall be
automatically modified and limited to the extent necessary so that Employee will
not be deemed to be in constructive receipt of income relating to the Units
prior to the distribution and so that Employee shall not be subject to any
penalty under Code Section 409A.
     (b) Fractional Units and Shares. The number of Units credited to Employee’s
Account shall include fractional Units calculated to at least three decimal
places, unless otherwise determined by the Committee. Unless settlement is
effected through a broker or agent that can

6



--------------------------------------------------------------------------------



 



accommodate fractional shares (without requiring issuance of a fractional share
by the Company), upon settlement of the Units Employee shall be paid, in cash,
an amount equal to the value of any fractional share that would have otherwise
been deliverable in settlement of such Units.
     (c) Tax Withholding. Employee shall make arrangements satisfactory to the
Company, or, in the absence of such arrangements, a Group Entity may deduct from
any payment to be made to Employee any amount necessary, to satisfy requirements
of federal, state, local, or foreign tax law to withhold taxes or other amounts
with respect to the lapse of the risk of forfeiture (including FICA due upon
such lapse) or the settlement of the Units. Unless Employee has made separate
arrangements satisfactory to the Company, the Company may elect to withhold
shares deliverable in settlement of the Units having a fair market value (as
determined by the Committee) equal to the amount of such tax liability required
to be withheld in connection with the settlement of the Units, but the Company
shall not be obligated to withhold such Shares. The Company may specify a
reasonable deadline (for example, 90 days before the Settlement Date) by which
separate arrangements must be made for payment of withholding taxes other than
through withholding of shares.
     (d) Statements. An individual statement of Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Employee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee. Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for employees. Employee’s statements shall be deemed a part of this Agreement,
and shall evidence the Company’s obligations in respect of Units, including the
number of Units credited as a result of Dividend Equivalents (if any). Any
statement containing an error shall not, however, represent a binding obligation
to the extent of such error, notwithstanding the inclusion of such statement as
part of this Agreement.
     9. Miscellaneous.
     (a) Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators, and successors of the parties. This
Agreement and the Plan, and any deferral election separately filed with the
Company relating to this Award, constitute the entire agreement between the
parties with respect to the Units, and supersede any prior agreements or
documents with respect thereto. No amendment, alteration, suspension,
discontinuation, or termination of this Agreement which may impose any
additional obligation upon the Company or materially impair the rights of
Employee with respect to the Units shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation, or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and, if Employee’s rights are being materially impaired, by Employee.
     (b) No Promise of Employment. The Units and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
for any period of time, or at any particular rate of compensation.
     (c) Unfunded Plan. Any provision for distribution in settlement of
Employee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee or any Beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for Employee. With respect to any
entitlement of Employee or any Beneficiary to any distribution hereunder,
Employee or such Beneficiary shall be a general creditor of the Company.

7



--------------------------------------------------------------------------------



 



     (d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.
     (e) Legal Compliance. Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the New York Stock Exchange, the NASD, or any other
stock exchange, or any other obligation of the Company or Employee relating to
the Units or this Agreement.
     (f) Notices. Any notice to be given the Company under this Agreement shall
be addressed to the Company at 520 Madison Avenue, 12th Floor, New York, NY
10022, attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee’s address as then appearing in the records
of the Company.

8